FILED
                               NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GREGORIO VASQUEZ TELLO; ELVIA                      No. 08-70424
LOPEZ VASQUEZ; et al.,
                                                   Agency Nos.    A075-647-604
               Petitioners,                                       A075-647-605
                                                                  A075-647-606
  v.                                                              A075-651-208

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Gregorio Vasquez Tello and Elvia Lopez Vasquez, and their family, natives

and citizens of Guatemala, petition for review of a Board of Immigration Appeals’

(“BIA”) order reversing an immigration judge’s (“IJ”) decision granting

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th

Cir. 2003), and we deny the petition for review.

      The BIA reversed the IJ’s grant of relief after finding the evidence was

sufficient to rebut the presumption that Vasquez Tello’s life or freedom would be

threatened in the future. Substantial evidence supports the BIA’s conclusion. See

id. at 998-1001. Accordingly, we deny the petition as to petitioners’ withholding

of removal claim.

      PETITION FOR REVIEW DENIED.




                                         2                                   08-70424